 BRIDGEPORT HOSPITALBridgeport Hospital and Federation of SpecialPolice and Law Enforcement Officers. Case 39-CA-162November 17, 1982DECISION AND ORDEROn March 18, 1981, Administrative Law JudgeAlmira Abbot Stevenson issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief,and Respondent filed an answering brief.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge, and to adopt her recommended Order.The Administrative Law Judge recommendedthe complaint be dismissed in its entirety. Shefound no merit to the complaint's allegations thatRespondent violated the principles of Weingarten'by issuing "first and final" disciplinary warnings toemployees Eugene Hul, Robin Lashley, and JohnKlaff for refusing to participate in an alleged inves-tigatory interview without their union representa-tive; that walking out of the interview was, in anyevent, protected concerted activity for which theycould not lawfully be disciplined; and that thereason given for their discipline was a pretext toconceal Respondent's antiunion motivation for dis-ciplining these three union adherents. The GeneralCounsel excepts only to the Administrative LawJudge's failure to find that even if the employeeswere not entitled to the presence of a union repre-sentative under Weingarten, they nonetheless en-gaged in protected concerted activity when theyjointly walked out of the meeting after Respondentdenied their request for such a representative andproceeded with the meeting. We find no merit tothe General Counsel's exceptions.The essential facts regarding the meeting are notin dispute. Respondent, a nonprofit hospital, em-ploys 34 guards and maintains three shifts. Eachshift is headed by a lieutenant responsible toGeorge Bood, captain and chief of security. OnJuly 25, 1979, the Union was certified as the exclu-sive bargaining representative of a unit of all Re-spondent's security guards, but at the time of thehearing no collective-bargaining agreement hadbeen reached.In March 1980,2 Bood became concerned aboutincreasing acts of vandalism being committedagainst hospital property, and decided to holdmeetings with the guard shifts "to call this to the' N.LR.B. v. J. Weinganen, Inc., 420 U.S. 251 (1975).* All dates herein are in 1980 unless otherwise indicated.265 NLRB No. 54attention of the personnel, and see if there wereways we could probably find out who was respon-sible for the acts or get ideas or suggestions as towhat step [sic] we could take." Bood testified thatthere was some suspicion by others that the guardsthemselves may have been responsible for some ofthe vandalism and that he wished to alert his staffto the importance of regaining the confidence ofhospital personnel who had expressed a lack oftrust in them.On March 5, Bood convened the second-shiftguards and read a statement which essentially ex-pressed his above-stated concerns and his hope thatemployee suspicions regarding involvement of se-curity personnel were invalid, admonished them totake pride in their jobs, and sought their opinions,ideas, or comments on the subject problems.During the ensuing discussion, Bood, who asked nodirect question of anyone at the meeting, elaborat-ed on the incidents of vandalism, and assured theguards that no one was accusing anyone and thathe was not conducting a disciplinary investigation.At the instruction of the shift lieutenant, the fournight-shift guards assembled in the conferenceroom next to Bood's office at 8 a.m. on March 6.3Soon after Bood began reading the statements hehad read to the second shift, employee Hul inter-rupted by asking whether this was the same kind ofmeeting Bood had held with the second shift. Boodresponded that it was. Hul said in that case hewanted his union representative present. Bood re-plied that it was not a disciplinary interview andthere was no need for a union representative. Boodthen resumed reading the statement. Hul again in-terrupted, saying they had been instructed by theirunion representative to leave if they were not per-mitted to have a steward present. Bood stated thathe felt they should remain and hear what he had tosay, but Hul along with employees Lashley andKlaff left the meeting.4Following the meeting,none of the security guards was disciplined forvandalism. However, the next day, Bood issued"first and final" disciplinary warnings for insubor-dination to the three guards who had walked outof the meeting.3 According to credited testimony, it was Bood's standard practice tocall shift meetings in this fashion once or twice a month.4 It is clear that there was no prearrangement among the three wholeft the meeting to leave if the request for a representative was denied.Hul had been told by Abe Ferrara, a part-time guard and negotiatingcommittee member, not to attend any disciplinary meetings without hisunion representative. Lashley and Klaff left because they agreed withHul. Lashley, who had heard about the second-shift meeting from one ofthe guards on that shift, had sometime earlier been similarly instructed byFerrara. Klaff regarded Hul as a firm supporter of the Union and hisspokesman on this occasion. All three were paid for the time they spentat the meeting; however, Hul and Klaff returned the money.421 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBased on the above facts, the AdministrativeLaw Judge found inter alia, that the walkout of thethree employees was concerted, but unprotected.In this regard, the Administrative Law Judge rea-soned that since the employees were not entitled tohave their union representative present, it was theirduty to remain as requested by their supervisor andhear his discussion of a matter of legitimate con-cern to Respondent; and that by refusing to do sothey gave Respondent grounds for regarding themas insubordinate. The Administrative Law Judgetherefore concluded that the Act does not shieldHul, Lashley, and Klaff from the discipline metedout to them. We agree.In his exceptions, counsel for the General Coun-sel argues that since the subject matter of the meet-ing concerned the employees' terms and conditionsof employment, their walkout was protected irre-spective of their entitlement to the presence of aunion representative. Such reasoning, however,wholly ignores the operative fact of this case-thatthe employees walked out of the meeting solely inprotest of Respondent's lawful denial of theirdemand for a union representative.The record is devoid of evidence that duringtheir brief stay at the meeting (which they were as-sured was not a disciplinary investigation) the threeemployees in question ever addressed the subjectmatter of the meeting, i.e., vandalism against Re-spondent's property, let alone the issue of whetherthey were properly carrying out their duties. Theonly concerns expressed were stated by Hul, thegroup's spokesman, and in each instance his re-marks were limited to demanding the presence of aunion representative. When these demands werenot met, and despite Supervisor George Bood'ssuggestion that they remain and hear what he hadto say, Hul, Lashley, and Klaff left the meeting.Clearly, from these facts-which are the sum andsubstance of what occurred-there is no indicationthat the three employees walked out in protest of aterm and condition of their employment. Thus,there was no mention of work performance by anyof the three, or any indication that such was theirconcern.5To the contrary, the employees' sole ex-pressed concern was Respondent's compliance withtheir demand to have a union representativepresent. Since, as found, they were not entitled tothe presence of such a representative at the meet-ing, their walkout in furtherance of that demandwas unprotected by the Act.Accordingly, we shall dismiss the complaint.' That the subject matter of vandalism tangentially touches upon aterm of employment-employee performance-is insufficient to convertthe walkout into a protected concerted activity.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and ordersthat the complaint be, and it hereby is, dismissed inits entirety.MEMBERS FANNING and JENKINS, dissenting:We cannot agree with our colleagues' conclusionthat employees Hul, Lashley, and Klaff engaged inactivity unprotected by the Act when they walkedout of an after-hours meeting with Respondent'schief of security, George Bood, in protest ofBood's refusal to allow their union representativeto be present. Our colleagues reach this conclusionby reasoning that because Bood's action waslawful, the employees' protest, per se, was unpro-tected.6With this analysis, our colleagues have si-destepped the precise issue raised by the GeneralCounsel's exceptions herein; i.e., whether the em-ployees' protest was protected notwithstanding thefact that the subject of their protest was Respondent'slawful action.Any reasoned anylasis of whether a particularemployee protest is protected must begin not withthe lawfulness of the subject of the protest, norwith the employees' "entitlement" to that whichthey seek, but rather with Section 7 of the Actwhich provides, inter alia, that "[e]mployees shallhave the right ...to engage in ...concerted ac-tivities for ... mutual aid or protection ...."Since there can be no doubt that the employees'protest herein was concerted, the sole issue to beresolved is whether such protest was for "mutualaid or protection" as that term is used in Section 7of the Act.7s Understandably, our colleagues cite no support for this curious prop-osition, for the cases are legion where it has been held that employeesprotesting unwelcomed, but lawful actions of their employer are engagedin activity protected by the Act. See, e.g., W C Electrical Co., Inc, 262NLRB 557 (1982) (protest of lawful sick leave policy); Douglas AircraftCompany. Component of McDonnell Douglas Corporation, 260 NLRB 1354(1982) (protest of lawful rules regarding use of vending machines); S LIndustries Inc, 252 NLRB 1058 (1980), and J. P. Hamer Lumber Compa-ny, Division of Gamble Brothers Inc., 241 NLRB 613 (1979) (protest oflawful mandatory overtime); Standard Motor Products Inc., 246 NLRB331 (1979) (protest of lawful personnel policies); Silvercrest Industris.Inc., 234 NLRB 1182 (1978), and L C Cassidy & Son, Inc., 206 NLRB486 (1973) (protest of lawful method of calculating pay); and GAC Prop-erties; Inc., 205 NLRB 1150 (1973) (protest of lawful policy regardinghours of work). Indeed, our colleagues' analysis herein seriously under-mines the protection traditionally accorded economic strikers who, bydefinition, are protesting their employer's lawful refusal to accede to theirbargaining demands.I Although employees may lose the protection of the Act because ofthe manner in which they choose to act for "mutual aid or protection,"this issue is not presented herein; in finding the employees' protest hereinunprotected, our colleagues rely upon the subject of the protest, not themanner in which it was carried out.422 BRIDGEPORT HOSPITALAlthough it is true that not all employee activityfalls within the term "mutual aid or protection,"that term is sufficiently broad to encompass a spec-trum of activities ranging from simple protests ofparticular working conditions to the utilization ofadministrative and judicial forums and appeals tolegislative bodies.8The common thread which runsthroughout all activities falling within this spec-trum is that each activity bears some relationship to"employees' interests as employees."9Thus, thequestion herein is whether the employees' protestbears any relationship to their "interests as employ-ees"; this question, in turn, can be answered byevaluating the subject of the employees' protest.As our colleagues have observed, employeesHul, Lashley, and Klaff walked out of the meetingin question in protest of Respondent's refusal toallow their union representative to be present;however, a more complete statement of the subjectof the protest is that they were protesting Re-spondent's holding of the meeting without accedingto their request that their union representative beallowed to attend. Clearly, the circumstances underwhich employees can be required to attend anafter-hours meeting bears some relationship to their"interests as employees"; moreover, it would seemto make little difference that the dispute was overthe identity of the invitees rather than the time orplace of the meeting. This is particularly true whenthe purpose of the meeting is to criticize the em-ployees' job performance, question their profession-al integrity, and imply that they had committed thevery acts of vandalism which it was their duty toprevent.In short, we are not willing to conclude that theemployees' protest herein was unrelated to their"interests as employees"; apparently, our col-leagues are prepared to do so. Accordingly, wedissent.* Eastex Inc. v. N.LR.B., 437 U.S. 556 (1978).g Id. at 566, 567.DECISIONSTATEMENT OF THE CASEALMIRA ABBOT STEVENSON, Administrative LawJudge: This case was heard in Hartford, Connecticut,November 5, 1980. The charge was served on the Re-spondent March 19, 1980. The complaint was issued May22, 1980, and was duly answered by the Respondent.The issue is whether or not the Respondent violatedSection 8(aXl) and (3) of the National Labor RelationsAct, as amended, by issuing warning notices to three em-ployees because they walked out of a meeting called bytheir supervisor after the supervisor denied the request ofone of the employees for a union representative to bepresent.' For the reasons given below I conclude thatthe complaint must be dismissed.Upon the entire record, my observation of the demea-nor of the witnesses, and after consideration of the briefsfiled by the General Counsel and the Respondent, Imake the following:FINDINGS OF FACT AND CONCLUSIONS OF LAWFactsThe Respondent is a nonprofit hospital located inBridgeport, Connecticut. It employs 34 guards whowork in 3 shifts, each headed by a lieutenant responsibleto George Bood, captain and chief of security, whom Ifind is a supervisor and agent of the Respondent.As indicated, the Union was certified on July 25, 1979,as the exclusive bargaining representative of an appropri-ate unit of all the Respondent's security guards. Al-though a number of negotiating sessions have been heldand the guards conducted a short strike, no collective-bargaining agreement has been reached.In March 1980, Bood became concerned about increas-ing acts of vandalism being committed against hospitalproperty, and decided to hold meetings with the guardshifts "to call this to the attention of the personnel, andsee if there were ways we could probably find out whowas causing the acts or get ideas or suggestions as towhat steps we could take." Bood testified that there wassome suspicion that the guards themselves may havebeen responsible for some of the vandalism because it oc-curred in areas to which only the security forces hadaccess; and he wished to alert his staff to the importanceof regaining the confidence of hospital personnel whohad expressed a lack of trust in them.2Bood convened the second-shift guards on March 5and read them the following statement:There are a number of incidents that have been hap-pening, they might even be termed, harassing inci-dents, why and by who is a question. I have made alist but I am sure you are unaware of some if notmost of them. Some of the incidents include Secu-rity Dept. equipment. I feel it necessary to discussthis problem for several reasons.A number of hospital personnel have expressedtheir views reflecting suspicion on Security Depart-ment personnel. Why? The simple fact that due topast circumstances, the Security Department haslost the trust of many of the hospital personnel.No issue is raised with regard to jurisdiction. Based on the allegationsof the complaint and the admissions of the answer, I find that the Re-spondent is an employer engaged in commerce within the meaning ofSec. 2(2). (6), and (7) of the Act and a health care institution within themeaning of Sec. 2(14) of the Act. Based on a stipulation of the partiesthat the Charging Party Union was certified by the National Labor Rela-tions Board in Case 2-RC-18380 as the exclusive bargaining representa-tive of all security guards employed by the Respondent, on July 25, 1979,I find that the Union is a labor organization within the meaning of Sec.2(5) of the Act.2 Bood described the vandalism as watchmen's key stations beingpulled from the wall or their chains cut; the tape in one portable watch-clock being destroyed by pouring water in it; and another watchclockbeing found hidden in the guard locker room.423 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI had hoped we could regain this trust over aperiod of time, and for a while, I felt we were suc-ceeding, until the start of these incidents.I've defended the personnel of the Security Depart-ment.The recent happenings, though, throw much suspi-cion on Security Personnel. In particular, damage toSecurity Department equipment which is used onlyby Security personnel.What are my feelings now? Truthfully, I am begin-ning to wonder, are there a few Security personnel,who for some reason, feel that these harassing inci-dents may solve some problem?If Security personnel are involved, they are onlyhurting themselves as well as their fellow workersand MORE, the Security Departments ability tofunction, to provide security for Bpt. Hospital.I honestly hope these suspicions are not true. OnlyYOU can prove that all suspicions are unwarrantedby doing all you can to reveal those who are re-sponsible.You must all be more conscious and alert to all thatis happening around you when on post or patrolduty.If you have any feelings of respect for YOURSELFthen you must consider that the position of a Secu-rity Officer is one you should take pride in. It is anextremely responsible position of TRUST. Trust byhospital Administrators that the Security Personnelare diplomatic ambassadors who will provide effi-cient Security for the facility, personnel, patientsand visitors. Trust by hospital personnel, visitorsand patients, that Security will provide numerousforms of assistance.I felt we had quality personnel to perform our Se-curity functions, but, do we?I take pride in my job, do you?Do any of you have any opinions, ideas or sugges-tions as to who may be responsible for these inci-dents or what can be done to control or preventthem.When his statement was finished, Bood asked for dis-cussion. Some guards questioned bim about the specificvandalism he had in mind and he told them. One guardsaid he felt that the hospital employees who expresseddistrust of security were accusing them and that theyhad a right to be confronted by their accusers. Bood re-sponded that no one had accused anyone, and he assuredthe guards he was not conducting a disciplinary investi-gation. He asked no direct questions of any individual atthe meeting.And now we come to the meeting with the night shift,at which the critical incidents occurred.Bood summoned the night shift in accord with hisstandard practice in calling shift meetings once or twicea month whenever he had information to discuss withthem3by leaving instructions with the shift lieutenant toask his guards to assemble in the conference room nextto Bood's office at the end of the shift, 8 a.m. on Thurs-day, March 6. The entire shift complement of fourguards and the lieutenant appeared at the appointed time.Bood began to read the same statement he had read tothe second shift, but, before he got very far, OfficerEugen Hul interrupted by asking whether this was thesame kind of meeting he had held with he second shift.Bood responded that it was. Hul said in that case hewanted his union representative present. Bood replied itwas not a disciplinary interview and there was no needfor the presence of a union representative, and he beganagain to read the statement, Hul interrupted again andsaid they had been instructed by their union steward toleave the meeting if they were not allowed to have thesteward present. Bood stated he felt they should remainand hear what he had to say, but Hul, Lashley, and Klaffleft the meeting.4The next day Bood issued "first and final" disciplinarywarnings to the three guards for insubordination: disobe-dience of a proper and lawful direction from their super-visor, meaning, Bood explained, walking out of aninformative meeting scheduled by supervision.Hul's request for his union representative was intend-ed, and understood by all, to refer to a part-time guard,Abe Ferrara. Ferrara was a member of the five-employeenegotiating committee who had come to the hospital afew times on weekdays to act as an employee representa-tive, but who worked only Saturdays and Sundays, and,as known to all, was not on the premises at 8.a.m.,Thursday, March 6.The record shows there was no prearrangementamong the three who left the meeting. Hul was not amember of the negotiating committee but had attendedseveral sessions. Hul testified that his conduct at themeeting was based on instructions received by telephonefrom Ferrara after Hul discussed the previous meetingwith most of the second-shift guards. Lashley and Klafftestified they left because they agreed with Hul, Lashleyhaving been instructed by Ferrara when he took the jobin August 1979 not to attend any disciplinary meetingswithout his union representative present and havingheard about the second-shift meeting from one of theguards on that shift, and Klaff regarding Hul as a firmsupporter of the Union and his spokesman on this occa-sion.Hul, Lashley, and Klaff were paid for the time spentat the meeting, but Hul and Klaff turned the moneyback. None of the security guards has been disciplinedfor vandalism.Contentions and ConclusionsThe General Counsel contends that the Respondent (a)violated the Weingarten5rule by disciplining these three3 Based on the credited testimony of Bood and Officer John Klaff. Ido not credit Officers Eugen Hul and Rubin Lashley that this was thefirst meeting ever called by Bood with the night shift.·Based on an amalgamation of the testimony of all witnesses as towhat occurred at the meeting, their accounts varying in only minor re-spects.' N.LR.B. v. J. Weingarten. Inc. 420 U.S. 251 (1975).424 BRIDGEPORT HOSPITALemployees for refusing to participate in an investigatoryinterview without their union representative; (b) that thewalkout of the three employees was, in any event, pro-tected concerted activity for which they could not law-fully be disciplined; and (c) that the reason given for thediscipline was a pretext to conceal the Respondent's realmotive to discriminate against three adherents of theUnion.As to (a) I find that this case does not contain one ofthe essential ingredients spelled out by the SupremeCourt for triggering the Weingarten rule, that:[T]he employee's right to request representation asa condition for participation in an interview is limit-ed to situations where the employee reasonably be-lieves the investigation will result in disciplinaryaction.Thus it is undisputed that it is Bood's practice to conductdisciplinary interviews in his office and not in the confer-ence room where the night shift was assembled. More-over, Bood credibly testified that he did not contemplatetaking disciplinary action against any of the guards as aresult of these meetings. And the evidence is clear thatBood so informed the group, and that no disciplinaryaction has been taken against any security guard for van-dalism as a result of these meetings or otherwise. Inthese circumstances, and in view of the rhetorical natureof the questions posed in Bood's statement, and the factthat he singled out no individual for questioning aboutresponsibility for the vandalism, assuring them that noone was accusing anyone, I find that Hul, Lashley, andKlaff did not have reasonable grounds to believe thatparticipation in the night-shift meeting would result indisciplinary action against them.6Accordingly, I conclude that the Weingarten, supra, al-legation has not been sustained, and recommend that itbe dismissed.7As to (b) it is conceded that, although not planned inadvance, the walkout by the three employees was con-certed. However, I cannot agree with the General Coun-sel that the walkout over the refusal of their demand for·Stewart-Warner Corpoation, 253 NLRB 136 (1980); General ElectricCompany, 240 NLRB 479 (1979); Amoco Chemical Corporation, 237NLRB 394 (1978). See also Spartan Stores, Inc. v. N.LR.B., 628 F.2d 953(6th Cir. 1980), and AAA Equipment Service Company v. N.LR.B., 598F.2d 1142, 1146 (8th Cir. 1979). Evidence of the subject motivations ofthe three employees has not been considered. See N.LR.B. v. J. Weingar-ten, Inc., supra, fn. 5.I 1 find it unnecessary to deal with additional grounds advanced by theRespondent for dismissing this allegation-that this case does not involve"a lone employee" subjected to an interview by his employer, as referredto by the Supreme Court (N.LR.B. v. J. Weingarten, Inc., supra, 260 and263), and the Board (Good Samaritan Nursing Home, Inc., 250 NLRB 207(1980), but the entire night shift; and that the Respondent was not re-quired to postpone the meeting in view of the fact that Abe Ferrara, theunion representative requested, was not available whereas Hul, who him-self had attended several negotiating meetings, was regarded as a firmunion supporter and as their spokesman by the two other employees whowalked out, was available to act as a representative of all (see RoadwayExpress Inc.. 246 NLRB 1127 (1979); Crown Zellerbach Inc.. FlexiblePackaging Division, 239 NLRB 1124, 1127 (1978); and Coca Cola BottlingCa of Los Angeles, 227 NLRB 1276 (1977).their union representativeswas protected because it oc-curred on the employees' own time and did not cause adisturbance or disruption of the Respondent's operations.Whether or not the conduct occurred during regularshift hours is irrelevant,9and the subsequent return bytwo of them of the money paid for time attending themeeting did not change their employment status. Similar-ly irrelevant to the issue posed is the peaceful nature ofthe employees conduct. That issue is, does the Act pro-tect the refusal of a group of employees to remain at themeeting because their supervisor would not grant theirdemand for the presence of their union representative?The answer is, it does not. As the employees were notentitled to have their union representative present, it wastheir duty to remain as requested by their supervisor andhear his discussion of a matter of legitimate concern totheir Employer. By refusing to do so, the employeesgave the Respondent grounds for regarding them as in-subordinate and the Act does not shield them from theconsequences.I oAs to (c) the General Counsel's discriminatory motiva-tion contention appears to be based on a statement in theRespondent's answer to the complaint describing thethree named employees as union adherents. There is,however, no evidence of union animus or disparate treat-ment; moreover, the timing of the warning notice fol-lowed immediately after the three walked out of themeeting and I cannot find that the reasons advanced inthe warnings were not descriptive of that conduct. Ac-cordingly, I find that a preponderance of the evidencefails to support this allegation, and I conclude that itshould be dismissed.Summarizing, I find that Hul, Lashley, and Klaff weregiven first and final warning notices because of their in-subordination in walking out over their supervisor's pro-test, and, for a reason unprotected by the Act, of a legiti-mate meeting of employees called by their Employer forbusiness purposes. I conclude that the complaint must bedismissed entirely.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, I hereby issue the followingrecommended:ORDER"The complaint is dismissed in its entirety.* There is no contention that this was a strike in protest against theRespondent's investigation of the vandalism. Cf. Woonrocket HealthCentre, 245 NLRB 652 (1979).·See Chevron Chemical Company, 191 NLRB 292 (1971).10 See Southwest Detroit Hospital, 249 NLRB 449 (1980); Bechtel Incor-porated, 248 NLRB 1222 (1980); Addessograph-Multigraph Corporation, 228NLRB 6 (1977); Chevron Chemical Company, supra, Riviera Manufactur-ing Co, 167 NLRB 772 (1967); J. P. Steens Ca v. N.LR.B., 547 F.2d792 (4th Cir. 1976), Prescott Industrial Products Ca, 205 NLRB 51(1973);and Polytech. Inc., 195 NLRB 695 (1972), relied on by the General Coun-sel, are distinguishable on their facts." In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.425